Citation Nr: 0307170	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  00-05 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and S. I.




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from May 1969 to March 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
personal hearing was conducted at the RO in April 2000.  In a 
document received in February 2003 in response to a Board 
request for clarification, the veteran indicated that he did 
not wish to appear for any additional hearing and requested 
that his appeal be considered on the evidence of record. 


FINDING OF FACT

The veteran's claimed PTSD stressor has not been verified.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.304(f)(2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2002); 38 C.F.R. §§ 3.303, 3.304(f) (1996). 




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

In an October 2002 letter from the Board, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was furnished 
notice of applicable laws and regulations in the statement of 
the case and supplemental statement of the case.  Considering 
the foregoing, the Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Concerning the veteran's claim of service connection for 
PTSD, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulations.  The record in this case includes 
the veteran's service medical records and VA treatment 
records.  Furthermore, the veteran has been afforded VA 
psychiatric examinations for evaluation of his claimed PTSD.  
38 C.F.R. § 3.159(c)(4).  In March 2002, the RO requested 
that the veteran submit additional information in support of 
his PTSD claim.  In April 2002, the veteran's custodian 
responded that he was unable to provide the requested 
information.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

Laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be established where all the evidence of record, 
including that pertinent to service, demonstrates that the 
veteran's current disability was incurred in service. 38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in- service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  Prior to March 1997, 38 C.F.R. § 3.304(f) 
provided that service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  Since the veteran's claim 
predates the change in the regulation both versions should be 
considered.  

The Board also notes that 38 C.F.R. § 3.304(f) was recently 
amended again as the regulation pertained to personal assault 
PTSD claims.  However, the amendment did not change the 
pertinent part of the regulation as in effect from March 1997 
dealing with the requirement of a diagnosis of PTSD.  See 
generally 67 Fed. Reg. 10330 (Mar. 7, 2002).

It should also be noted that if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  A 
diagnosis of PTSD which is based on an examination which 
relied upon an unverified history is inadequate.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).

Factual Background

The veteran's service personnel records reveal that he served 
in the Republic of Vietnam.  His service occupational 
specialty is listed as a training technician.  The service 
records do not reveal that the veteran received any combat 
awards or citations.  His service medical records are absent 
for any complaints or findings referable to a psychiatric 
disorder or treatment for pertinent injuries.  

VA records show that in 1981 the veteran received treatment 
for adjustment disorder.  VA clinical records dated in June 
1995 show that the veteran reported depression and anxiety 
subsequent to the Oklahoma City "bombing."  Hypervigilence, 
intrusive thoughts, and flashbacks of Vietnam experiences 
were also reported.  The diagnosis was recurrent PTSD.  

In a July 1995 statement from the veteran he stated that 
while teaching English language skills to Vietnamese during 
service, he was in a building when it was torn apart.  He 
reported that he fell from the upper floors when the blast 
occurred and that he fell on a dead Vietnamese person which 
probably saved his life.  The veteran stated that he had 
blocked out the event until he saw the Oklahoma City bombing 
event. 

Submitted in conjunction with the veteran's July 1995 
statement, were undated newspaper excerpts regarding the 
bombing of an English language school for Vietnamese Air 
Force personnel in Saigon, Vietnam.  The article indicates 
that Viet Cong apparently committed the bombing, and that 8 
persons were killed and 62 were injured.  A newspaper photo 
of two servicemen carrying a casualty of the bombing was 
included.  

VA clinical records in July 1995 reveal that the veteran 
reported that subsequent to the Oklahoma City bombing event 
he was reminded of when the Viet Cong blew up a building in 
which he worked.  The diagnosis was:  Depression, not 
otherwise specified.  In an associated yet undated medical 
report, a VA psychology intern indicated that the veteran had 
intrusive thoughts and flashbacks about a Vietnam experience 
where a bomb went off and destroyed the building, he picked 
up a rifle and began shooting.  In a July 1995 PTSD clinic 
report a physician reported that the veteran had PTSD due to 
an explosion in Saigon, and the Oklahoma City bombing.  

In a VA PTSD questionnaire received in August 1998, the 
veteran reported the Vietnamese English language school-
bombing incident also indicating that at the time of the 
bombing he was trapped but not seriously injured.  He stated 
that newspaper photos that he had submitted showed himself 
helping remove bodies of persons from the bombing.  The 
veteran reported that he had received psychiatric treatment 
subsequent to the Oklahoma City bombing for problems 
associated with the service bombing incident.  

VA medical records in March and April 1999 reveal treatment 
for PTSD.  In a VA psychiatric examination in April 1999, the 
veteran complained that he was "severely bipolar."  He 
reported the English language school-bombing incident.  The 
diagnoses were: PTSD; bipolar disorder, mixed;dissociative 
fugue; polysubstance abuse in remission; and alcohol 
dependence in remission.  

In an RO report of contact dated in October 1999, it was 
reported that there was a discrepancy between the date the 
veteran was in Vietnam and the timing of the newspaper 
article that he used to corroborate his stressor claim.  It 
was stated that the veteran arrived in Vietnam on September 
22, 1969.  The newspaper article that the veteran used to 
corroborate his story reported that the bombing incident 
occurred approximately 19 months after the Tet offensive.  It 
was stated that the editor of the Pacific Stars and Stripes, 
the newspaper in which the article appeared, had been 
contacted and a person at the newspaper responded that the 
article appeared in the copy of the paper dated August 9, 
1969, more than a month before the veteran arrived in 
Vietnam.  

In a November 1999 statement, the veteran reported that the 
VA had been confused regarding bombings at the American 
language school.  He stated that while the school had been 
bombed in August 1969, it was bombed a second time and he was 
involved in that bombing in which Americans died.  The 
veteran stated that his newspaper article did not come from 
the "Stars and Stripes" but from a New York newspaper sent 
by his mother.  In conjunction with his statement the veteran 
submitted an article from The Arizona Republic newspaper, 
apparently dated August 9, 1969, referring to a bomb 
explosion at the American run school in Vietnam.  

A hearing was held at the RO in April 2000.  The veteran 
testified that he was receiving VA treatment for PTSD.  The 
veteran stated that during service he taught Vietnamese 
pilots English.  He testified that he was unable to remember 
exactly when his stressful service incident occurred.  The 
veteran stated that when the (bombing) incident occurred he 
was teaching school and the next thing he knew the front of 
the building was gone; he fell four flights of stairs and 
landed on a guy; he picked up a gun; and he carried bodies 
out of the building.  He stated that his mother had saved a 
newspaper article of the bombing in which he was pictured, 
and that the VA had mixed up the bombing with an event that 
had occurred before he got to Vietnam.  He testified that no 
Americans were killed in the first bombing, but the school 
moved down the block and when it was bombed again, Americans 
were killed.  S.I. testified that she had known the veteran 
since 1995.  S.I. also testified that a newspaper picture 
that she had seen could be identified as the veteran, 30 
years previously.  The veteran testified that the servicemen 
that were killed were probably in his command.  When 
questioned about whether the veteran had sustained any 
injuries in the bombing, he stated that he did not know if it 
happened in the event or not but his brother had indicated 
that his mother had a picture of him with his arm in a cast.  
S.I. testified that the veteran had had PTSD symptoms for six 
months requiring treatment.  

In an October 2001 information response through the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) from the U.S. Army Records Management & 
Declassifications Agency, it was confirmed that the veteran's 
South Vietnam tour began on September 22, 1969.  It was 
reported that after extensive research the unit was unable to 
document that a school bombing in the Saigon area occurred 
during the veteran's tour.  It was stated that associated 
historical extracts further documented the bombing that 
occurred on August 7, 1969.  The unit indicated that more 
detailed information was necessary to conduct further 
research on the matter.  

In an April 2002 response to information from the RO, the 
veteran's custodian indicated that he was unable to provide 
information primarily because the information should be a 
part of U.S. Air Force records and the veteran's limited 
memory.  

Analysis

The veteran asserts that he has PTSD that is the result of 
exposure to a stressful event that he was subjected to during 
his period of service in the Republic of Vietnam.  
Specifically, he maintains that during service while teaching 
English to potential Vietnamese pilots in Vietnam, the school 
in which he was teaching was bombed, causing injuries and 
fatalities to American servicemen.  

Preliminarily, it must be noted that it is not asserted nor 
is there any evidence that show that the veteran engaged in 
combat during his service in the Republic of Vietnam.  The 
service record is also absent for any complaints or findings 
referable to a psychiatric disorder nor is there a record of 
treatment for any injuries sustained as a result of the 
alleged bombing that he was subjected to during service.  

The evidence of record shows that years after discharge, the 
veteran had psychiatric problems initially reported as 
adjustment disorder.  By the mid 1990's, and since then, 
along with other psychiatric diagnoses, VA examiners on 
numerous occasions have diagnosed the veteran with PTSD.  In 
this regard it must be conceded that as a requirement of 38 
C.F.R. § 3.304(f) under either the old or new regulations, a 
diagnosis of PTSD exists.  From a clinical standpoint VA 
examiners have also linked the veteran's reported service 
stressors, through medical evidence, to his PTSD symptoms, 
which meets both versions of the criteria of service 
connection for PTSD pursuant to 38 C.F.R. § 3.304(f).

However, under both the old and new regulations, 38 C.F.R. § 
3.304(f) requires credible supporting evidence that the 
claimed in-service stressor occurred.  The veteran adamantly 
argues that he was subjected to a bombing of the school where 
he taught English to potential Vietnamese pilots during his 
period of service.  In fact the veteran has submitted 
excerpts from newspapers which in fact substantiate that an 
American language school in was bombed in Saigon, Vietnam in 
1969.  However, and most importantly all of the evidence that 
has been submitted, including verification from the pertinent 
records keeping service, shows that the American language 
school bombing occurred in August 1969, which was prior to 
the veteran's September 1969 arrival in Vietnam, and 
therefore he could not have been subject to the incident as 
claimed.  The veteran has responded indicating that in 
actuality two bombings occurred at the school, and that VA 
has them confused.  It is noteworthy though that the veteran 
has not submitted any evidence to support that a second 
bombing occurred at the school.  Admittedly submitted 
newspaper articles reveal different findings regarding the 
casualties, yet there are no findings which show that two 
separate bombing incidents.  In an information response, the 
U.S. Army further confirms no evidence to suggest that a 
bombing occurred during the veteran's Republic of Vietnam 
tour of duty. 

The Board is aware that the veteran has submitted a newspaper 
photograph in which he claims he is one of the serviceman 
carrying a wounded person, and S.I., has testified that she 
has seen the photograph and that it is the veteran in the 
picture almost 30 years previously.  However, there is no 
further evidence to support these statements which are purely 
self-serving.  It has been determined that if a claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor, and they must be corroborated 
by "credible supporting evidence."  See Cohen v. Brown, 10 
Vet. App. 128 (1997).  The lay assertions and testimony 
regarding inservice stressors is not sufficient to establish 
their occurrence.  Corroboration of an in-service stressor is 
an essential element of a PTSD claim, the record must contain 
such evidence and there is none.  

In this case, despite a clear diagnosis of PTSD and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor, there is no 
credible supporting evidence of a verifiable inservice 
stressor, and verification of the reported inservice stressor 
has not been obtained.  A diagnosis of PTSD for VA 
compensation purposes must be based on a verified stressor.  
See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  In the 
present case, the claimed PTSD stressor has not been verified 
despite VA attempts to do so.  The preponderance of the 
evidence is against the veteran's claim.   


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

